       Case 1:20-cv-00742-TJM-CFH Document 17 Filed 07/29/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK,

                                           Plaintiff,

                         - against -                            1:20-CV-742 (TJM/CFH)

 THE U.S. ENVIRONMENTAL PROTECTION
 AGENCY,

                                           Defendant.




               STIPULATION OF DISMISSAL UNDER RULE 41(a)(1)(A)(ii)

       Pursuant to a Settlement Agreement executed by the Parties, it is hereby stipulated and

agreed by and between the Parties and their respective counsel that this case is voluntarily

dismissed, with prejudice, pursuant to the Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

            SO STIPULATED AND AGREED THIS 28th Day of July 2021,



FOR THE STATE OF NEW YORK                               FOR THE U.S. ENVIRONMENTAL
                                                        PROTECTION AGENCY

LETITIA JAMES                                           ANTOINETTE T. BACON
Attorney General of New York                            Acting United States Attorney

By: /s/ Brendan McGrath                                 By: /s/ Christopher R. Moran
BRENDAN MCGRATH                                         CHRISTOPHER R. MORAN
Assistant Attorney General                              Assistant United States Attorney
New York State Office                                   Bar Roll No. 700767
of the Attorney General                                 445 Broadway, Ste. 218
The Capitol                                             Albany, NY 12207
Albany, New York 12224                                  (518) 431-0215)
Phone: (518) 776-2424                                   Email: Christopher.r.moran@usdoj.gov
Email: brendan.mcgrath@ag.ny.gov

Attorney for Plaintiff                                  Attorney for Defendant

 IT IS SO ORDERED.
 DATED: July 29, 2021
